DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the application filed on 08/12/2020 wherein claims 1-12 are pending in the present application, claims 1, 6, 11, 12 being independent. The present Application is a Continuation of PCT/EP2018/052396 with a filing date of 01/31/2018.  
Claim Objections

The claims were previously objected to because of the presence of informalities. The Applicant has amended the claims addressing the previously held objections. The Amendments have overcome the previously held objections. 
Response to Amendment
The Examiner notes that claims 1-3, 6-8, 11-12 are amended. The Examiner notes that amendments to all independent claims 1, 6, 11 and 12 alter the scope of the claims and necessitate all change grounds of rejection in the response. The Examiner notes that the independent claims have been amended to recite “the first information element indicating a value configured to control a logical channel prioritization (LCP) procedure” therefore, the claims are now directed to controlling a particular LCP, wherein the claims previously were drawn to controlling all LCP as a whole. Therefore, the Applicant amendment has altered the scope of the claims and has necessitated all change in grounds of rejection. Accordingly, the Rejections found herein are made final. The Examiner notes efforts to expedite prosecution (see interview summary mailed herewith) in the Application by contacting the Applicant to 
Response to Arguments



Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on the particular combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20170318594 to Babaei et al (hereinafter d1) in view of United States Patent Application Publication US-20180139030 to Kim et al (hereinafter d3). 
Regarding claim 1 , as to the limitation “a transmission device comprising: a communication circuit configured to wirelessly communicate with a reception device, by using a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority; and a processing circuit configured to perform, in accordance with a first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed in a situation, the situation being a situation that a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element indicating a value configured to control logical channel prioritization (LCP) procedure” d1 discloses a system comprising a plurality of devices configured as a wireless network, wherein the devices include at least a communication interface for wireless communication between devices (see d1 Fig. 4) (i.e. communication circuit) and a processor (i.e. processing circuit) which controls the device to execute a method in connection with instructions stored on a computer readable medium ) including communication via various radio technology (i.e. wireless services) (see d1 Fig. 4, para. 0104); am UL grant (i.e.  allocating UL resources) (see d1 para. 0144, 0158-0159); applied 
as to the limitation “including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority” d1 discloses priority, however D1 differs from the present claims in that it fails to explicitly disclose priority that reflects a first and second wireless service. Attention is directed to d3, which in the same field of endeavor of wireless communication (see d3 para. 0002) discloses LCP (see d3 para. 0312, 0322-0327) that reflects priority of wireless services (see d3 para. 0006). Therefore, one of ordinary skill in the art would be motivated to apply wireless service priority in LCP of d3 to the wireless communication system of d1 in order to enhance scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0013). 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of wireless service priority in LCP as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both techniques were known and used as of the effective filing date in 
Regarding claim 2, as to the limitation “The transmission device according to claim 1, wherein the processing circuit is configured to: perform allocating of the uplink radio resource by performing the LCP procedure to a transmission data of the second wireless service, to generate the MAC-PDU including the transmission data of the second wireless service; and in response to a case where the transmission data of the first wireless service occurs after allocating the uplink radio resource to the transmission data of the second wireless service, multiplexing the transmission data of the first wireless service with the MAC-PDU including the transmission data of the second wireless service by performing the LCP procedure on the transmission data of the first wireless service” d1 in view of d3 disclose claim 1 as set forth above, d1 in view of d3 also disclose performing UL resource allocation using LCP (see d1 para. 0144), in response to an occasion that the transmission data of the first wireless service is occurred after the allocating of the uplink radio resource to the transmission data of the second wireless service, multiplexing (see d3 paras. 0312-321, 0377-386, 0536-545) the transmission data of the first wireless service with the MAC-PDU including the transmission data of the 
Furthermore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of perform allocating of the uplink radio resource by performing the LCP procedure to a transmission data of the second wireless service, to generate the MAC-PDU including the transmission data of the second wireless service; and in response to a case where the transmission data of the first wireless service occurs after allocating the uplink radio resource to the transmission data of the second wireless service, multiplexing the transmission data of the first wireless service with the MAC-PDU including the transmission data of the second wireless service by performing the LCP procedure on the transmission data of the first wireless service as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system by implementing the techniques of d3 noted which are predictable and advantageous results which would result from application of the techniques of 
Regarding claim 4, as to the limitation “The transmission device according to claim 1, wherein the first wireless service is ultra-reliable and low latency communications (URLLC), the second wireless service is enhanced mobile broadband (eMBB), and the LCP procedure is performed in a MAC entity” d1 in view of d3 discloses claim 1 as set forth above, d1 in view of d3 also discloses wireless services including URLLC and eMBB (see d3 para. 0006, 0495, 0497, 0598).
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of wherein the first wireless service is ultra-reliable and low latency communications (URLLC), the second wireless service is enhanced mobile broadband (eMBB), and the LCP procedure is performed in a MAC entity as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both 
Regarding claim 5, as to the limitation “The transmission device according to claim 1, wherein the processing circuit is further configured to obtain the first information element by using a radio resource control (RRC) message from the reception device” d1 in view of d3 discloses claim 1 as set forth above, d1 in view of d3 also discloses communication of parameters using RRC messaging (see d1 para. 0168, d3 para. 0129, 0173, 0248, 0268). 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of obtaining the first information element by using a radio resource control (RRC) message from the reception device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-
Regarding claim 6 , as to the limitation “A reception device comprising: a communication circuit configured to wirelessly communicate with a transmission device by using a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority; and a processing circuit configured to share first information element with the transmission device, the first information element indicating a value configured to cause the transmission device to perform, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed in a situation, the situation being a situation that a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless 
as to the limitation “including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority” d1 discloses priority, however D1 differs from the present claims in that it fails to explicitly disclose priority that reflects a first and second wireless service. Attention is directed to d3, which in the same field of endeavor of wireless communication (see d3 para. 0002) discloses LCP (see d3 para. 0312, 0322-0327) that reflects priority of wireless services (see d3 para. 0006). Therefore, one of ordinary skill in the art would be motivated to apply wireless service priority in LCP of d3 to the wireless communication system of d1 in order to enhance scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0013). 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 7, as to the limitation “The reception device according to claim 6, wherein the first information element being configured to cause the transmission device to: perform allocating of the uplink radio resource by performing the LCP procedure on a transmission data of the second wireless service, to generate the MAC-PDU including the transmission data of the second wireless service; and in response to a case where the transmission data of the first wireless service occurs after allocating the uplink radio resource 
Furthermore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of perform allocating of the uplink radio resource by performing the LCP procedure to a transmission data of the second wireless service, to generate the MAC-PDU including the transmission data of the second wireless service; and in response to a case where the transmission data of the first wireless service occurs after allocating the uplink radio resource to the transmission data of the second wireless service, multiplexing the transmission data of the first wireless service with the MAC-PDU including the transmission data of the second wireless service by performing the LCP procedure on the transmission data of the first wireless service as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 
Regarding claim 9, as to the limitation “he reception device according to claim 6, wherein the first wireless service is ultra-reliable and low latency communications (URLLC), the second wireless service is enhanced mobile broadband (eMBB), and the LCP procedure is performed in a MAC entity” d1 in view of d3 discloses claim 6 as set forth above, d1 in view of d3 also discloses wireless services including URLLC and eMBB (see d3 para. 0006, 0495, 0497, 0598).
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 10, as to the limitation “The reception device according to claim 6, wherein the processing circuit is configured to transmit a radio resource control (RRC) message including the first information element” d1 in view of d3 discloses claim 6 as set forth above, d1 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of obtaining the first information element by using a radio resource control (RRC) message from the reception device as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system by implementing the techniques of d3 noted which are predictable and advantageous results which would result from application of the techniques of d3 with no undue experimentation, and without altering the function thereof. It is also noted that many of the noted sections of d3 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d3 may be applied to any other limitation of the claims rejected under this section when d1 in view of d3 is considered as a whole and not individually.

as to the limitation “including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority” d1 discloses priority, however D1 differs from the present claims in that it fails to explicitly disclose 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of wireless service priority in LCP as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both techniques were known and used as of the effective filing date in the field of mobile device control, to yield  the predictable result of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system by implementing the techniques of d3 noted which are predictable and advantageous results which would result from application of the techniques of d3 with no undue experimentation, and without altering the function thereof. It is also noted that many of the 
Regarding claim 12, as to the limitation “A wireless communication system providing a plurality of wireless services including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority between a reception device and a transmission device, wherein the reception device and the transmission device are configured to share first information element indicating a value configured to control logical channel prioritization (LCP) procedure, and the transmission device is configured to: perform, in accordance with the first information element, allocating of an uplink radio resource to transmission data of the first wireless service, the allocating of the uplink radio resource being performed in a situation, the situation being a situation that a medium access control - protocol data unit (MAC-PDU) has been generated or can be generated in response to allocating the uplink radio resource to a transmission data of the second wireless service, the first information element” d1 discloses a system comprising a plurality of devices configured as a wireless network, wherein the devices include at least a communication interface for wireless communication between devices (see d1 Fig. 4) (i.e. communication circuit) and a processor (i.e. processing circuit) which controls the device to execute a method in connection with instructions stored on a computer readable medium ) including communication via various radio technology (i.e. wireless services) (see d1 Fig. 4, para. 0104); am UL grant (i.e.  allocating UL resources) (see d1 para. 0144, 0158-0159); applied to MAC-PDU configured according to LCP 
as to the limitation “including a first wireless service having a first priority and a second wireless service having a second priority that is a priority lower than the first priority” d1 discloses priority, however D1 differs from the present claims in that it fails to explicitly disclose priority that reflects a first and second wireless service. Attention is directed to d3, which in the same field of endeavor of wireless communication (see d3 para. 0002) discloses LCP (see d3 para. 0312, 0322-0327) that reflects priority of wireless services (see d3 para. 0006). Therefore, one of ordinary skill in the art would be motivated to apply wireless service priority in LCP of d3 to the wireless communication system of d1 in order to enhance scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0013). 
Furthermore, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to include the details of wireless service priority in LCP as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of enhancing scheduling requests methods to reduce transmission latency in a next generation mobile communication system (see d3 para. 0008-0011) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1, as both techniques were known and used as of the effective filing date in .
Allowable Subject Matter







Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and including amendments to overcome any objections noted above. The Examiner initiated and interview (summary mailed herewith) to provide the Applicant with the opportunity to move allowable subject matter to the independent claims, however, the Applicant declined the opportunity to do so. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190394012 to Kim et al discloses converging a 5th Generation (5G) communication system for supporting higher data rates beyond a 4th Generation (4G) system with a technology for Internet of Things (IoT) are provided. The present disclosure may be applied to intelligent 
US 20100118796 to Yi et al discloses allocating resources in a wireless communication system includes configuring priorities for a plurality of logical channels according to a first criterion, wherein each of the plurality of logical channels has each priority and allocating resources to a subset of the plurality of logical channels according to a second criterion to transfer data through a transport channel, wherein the subset of the plurality of logical channels is configured with same priority. It is possible to reliably provide various services through a method of processing radio bearers having the equal priorities.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643